Case 1:18-cv-00479-JTN-SJB ECF No. 20 filed 10/26/20 PageID.1124 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 TARIK DEBRONTE SCOTT,

        Petitioner,
                                                                    Case No. 1:18-cv-479
 v.
                                                                    HON. JANET T. NEFF
 GREG SKIPPER,

       Respondent.
 ____________________________/


                                   OPINION AND ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation (R&R) recommending that

this Court deny the petition as “meritless and/or not cognizable.” The matter is presently before

the Court on Petitioner’s three objections to the Report and Recommendation. In accordance with

28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration

of those portions of the Report and Recommendation to which objections have been made. The

Court denies the objections and issues this Opinion and Order. The Court will also issue a

Judgment in this § 2254 proceeding. See Gillis v. United States, 729 F.3d 641, 643 (6th Cir. 2013)

(requiring a separate judgment in habeas proceedings).

       Objection One. Petitioner devotes the majority of his filing to his argument that the

Magistrate Judge erred in “concluding Petitioner failed to show that the Michigan Court of

Appeals’ rejection of his Confrontation Clause challenge is contrary to, or an unreasonable

application of, clearly established law” (Obj., ECF No. 19 at PageID.1113-1120). However,

Petitioner largely reiterates the arguments already presented to the Magistrate Judge, and his
Case 1:18-cv-00479-JTN-SJB ECF No. 20 filed 10/26/20 PageID.1125 Page 2 of 3




general statements of disagreement with the Magistrate Judge’s conclusions do not serve to

demonstrate any factual or legal error by the Magistrate Judge. Therefore, the objection is denied.

        Objection Two. Next, relying on the “reasons elaborated in the Confrontation Clause

violation just previously,” Petitioner briefly asserts that the Magistrate Judge erred by “failing to

find that the verdict was against the great weight of the evidence and therefore insufficient” (id. at

PageID.1120). Petitioner’s objection does not serve to demonstrate any factual or legal error by

the Magistrate Judge. The second objection is also properly denied.

        Objection Three. Last, Petitioner briefly argues that the Magistrate Judge erred “by

recommending that no Certificate of Appealability be awarded” (id.). (Obj., ECF No. 19 at

PageID.1120). Petitioner points out that “the Magistrate [Judge], a jurist, admitted that ‘I would

not conclude that any issue Petitioner might raise on appeal would be frivolous’” (id., quoting

R&R, ECF No. 18 at PageID.1111). Contrary to Petitioner’s argument, the denial of a certificate

of appealability and the analysis regarding any arguments made on appeal not being frivolous are

not in conflict with each other. Further, Petitioner provides no argument beyond his one-sentence

assertion that “a substantial showing of a denial of a constitutional right was demonstrated” (id.).

Therefore, the objection is denied.

        Consistent with the Magistrate Judge’s recommendation, the Court determines pursuant to

28 U.S.C. § 2253(c) that reasonable jurists would not find the Court’s assessment of Petitioner’s

asserted claims debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484 (2000); Murphy v.

Ohio, 263 F.3d 466, 466-67 (6th Cir. 2001).            Therefore, the Court denies a certificate of

appealability as to each issue presented. See RULES GOVERNING § 2254 CASES, Rule 11 (requiring

the district court to “issue or deny a certificate of appealability when it enters a final order”).

        Accordingly:



                                                   2
Case 1:18-cv-00479-JTN-SJB ECF No. 20 filed 10/26/20 PageID.1126 Page 3 of 3




       IT IS HEREBY ORDERED that the Objections (ECF No. 19) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 18) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the petition for habeas corpus relief (ECF No. 1) is

DENIED for the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue presented.


Dated: October 26, 2020                                  /s/ Janet T. Neff
                                                       JANET T. NEFF
                                                       United States District Judge




                                              3
